Exhibit 10.12

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into by VOLCANO
CORPORATION (the “Company”) and MICHEL LUSSIER (the “Executive”), effective as
of February 4, 2011 (the “Effective Date”).

1. DEFINITIONS. For purposes of this Agreement, the following terms will have
the meanings set forth below:

(a) “Annual Base Salary” will mean the Executive’s rate of regular base annual
compensation from the Company prior to any reduction under (i) a salary
reduction agreement pursuant to Section 401(k) or Section 125 of the Code or
(ii) any plan or arrangement deferring any base salary.

(b) “Board” will mean the Board of Directors of the Company. The Board may
delegate its authority to a committee of the Board (the “Committee”). Unless
otherwise specified in the Agreement, the term “Board” will include any
Committee (or sub-committee) to which the Board’s authority has been delegated.

2. DUTIES; SCOPE OF EMPLOYMENT; COMPENSATION AND BENEFITS.

(a) Position and Duties. The Company will employ the Executive to the position
of Group President, Advanced Imaging Systems, Clinical & Scientific Affairs, and
Europe, Africa, and Middle East Operations. The Executive will devote
approximately seventy percent (70%) of the Executive’s business efforts and time
to the Company, it being understood that the balance of his business efforts and
time will be devoted to his duties to Volcano Europe NV under Executive’s
management agreement with Volcano Europe NV (the “NV Agreement”). The
Executive’s official work location for his duties to the Company will be the
Company’s offices in Billerica, Massachusetts. The Executive agrees not to
actively engage in any other employment, occupation or consulting activity for
any direct or indirect remuneration without the prior approval of the Chief
Executive Officer; provided, however, that the Executive may engage in the
following as long as such activities do not materially interfere with the
Executive’s duties and responsibilities with the Company: (i) serve on the board
of one (1) unaffiliated corporation or the board of a trade association or
charitable organization; (ii) engage in charitable activities and community
affairs; or (iii) manage the Executive’s personal investments and affairs;
provided, however, that service on the board on an unaffiliated corporation,
association or organization will be subject to the reasonable prior approval of
the Chief Executive Officer, which will not be unreasonably withheld or delayed.

(b) Annual Base Salary. As of the Effective Date, the Executive’s Annual Base
Salary from the Company is $351,256.

(c) Bonus. As of the Effective Date, the Executive’s target bonus opportunity is
forty percent (40%) of the Executive’s Annual Base Salary, with a range of 0-80%
for maximum performance. The Executive’s actual bonus earned will be determined
based on the Executive’s performance and achievement of corporate objectives of
the Company and such other terms as determined by the Board or the Chief
Executive Officer, as applicable. In order to earn any

 

1.



--------------------------------------------------------------------------------

bonus, the Executive must remain an employee in good standing through the actual
payment date. Unless the Company decides upon another method for exemption from
or compliance with Section 409A of the Code, any earned bonus will be paid no
later than March 15 of the year following the year of performance so as to
qualify as a short term deferral under Treasury Regulation 1.409A-1(b)(4).

(d) Employee Benefits. Except as expressly set forth in this Section 2(d), the
Executive and the Executive’s dependents, if applicable, will be eligible to
participate in all employee benefit plans, practices, policies and programs
sponsored by the Company, on the same terms and conditions as generally
applicable to employees of the Company – including any minimum average rate of
service. For clarity, at the time of this Agreement, due to the expectation that
the Executive will be working for the Company at an average rate of services of
twenty-eight (28) hours per week, the Executive will not be eligible to
participate in the Company’s medical, dental, vision, life and disability
insurance programs. The Executive and the Company agree that the Executive will
accrue a pro-rated amount of paid time off, vacation pay and sick days during
his employment with the Company based on his expected average rate of service –
that is, 70% of full time accrual – with the use of such time subject to the
applicable policies as in effect from time to time.

(e) Equity Plans. In the future, the Executive may be eligible for equity awards
granted pursuant to the Company’s equity incentive plans, upon such terms as the
Board may determine in its sole discretion.

3. TERMINATION. The Executive’s employment relationship with the Company is
at-will. Accordingly, either the Executive or the Company may terminate the
employment relationship at any time, with or without cause, and with or without
advance notice.

4. SECTION 409A COMPLIANCE. It is intended that all of the benefits and payments
payable under this Agreement or otherwise to the Executive satisfy, to the
greatest extent possible, the exemptions from the application of Internal
Revenue Code Section 409A provided under Treasury Regulations 1.409A-1(b)(4),
1.409A-1(b)(5) and 1.409A-1(b)(9), and this Agreement and all other arrangements
with the Executive that are taxable in the United States will be construed to
the greatest extent possible as consistent with those provisions. For purposes
of Section 409A (including, without limitation, for purposes of Treasury
Regulation Section 1.409A-2(b)(2)(iii)), the Executive’s right to receive any
installment payments under this Agreement (whether severance payments,
reimbursements or otherwise) and any other agreement or arrangement with the
Company will be treated as a right to receive a series of separate payments and,
accordingly, each installment payment hereunder will at all times be considered
a separate and distinct payment. Notwithstanding any provision to the contrary
in this Agreement, if the Executive is deemed by the Company at the time of his
“separation from service” (as defined under Treasury Regulation
Section 1.409A-1(h) without regard to any alternative definition thereunder, a
“Separation from Service”) to be a “specified employee” for purposes of
Section 409A(a)(2)(B)(i), and if any of the payments upon Separation from
Service set forth herein and/or under any other agreement with the Company are
deemed to be “deferred compensation,” then to the extent delayed commencement of
any portion of such payments is required in order to avoid a prohibited
distribution under Section 409A(a)(2)(B)(i) and the related adverse taxation
under Section 409A, such payments will not be provided to the

 

2.



--------------------------------------------------------------------------------

Executive prior to the earliest of (i) the expiration of the six (6)-month
period measured from the date of the Separation from Service with the Company,
(ii) the date of the Executive’s death or (iii) such earlier date as permitted
under Section 409A without the imposition of adverse taxation. Upon the first
business day following the expiration of such applicable
Section 409A(a)(2)(B)(i) period, all payments deferred pursuant to this
paragraph will be paid in a lump sum to the Executive, and any remaining
payments due will be paid as otherwise provided herein or in the applicable
agreement.

5. PROPRIETARY INFORMATION AND INVENTIONS. The Executive agrees to continue to
be bound and abide by the terms of his Employee Proprietary Information and
Inventions Agreement with Volcano Corporation (the “Proprietary Agreement”).
Executive acknowledges that nothing in this Agreement or the NV Agreement
relieves the Executive of his obligations under the Proprietary Agreement.

6. MISCELLANEOUS.

(a) Arbitration. In the event of any dispute under the provisions of this
Agreement, other than a dispute in which the primary relief sought is an
equitable remedy such as an injunction, the parties will be required to have the
dispute, controversy or claim settled by arbitration in San Diego, California in
accordance with the National Rules for the Resolution of Employment Disputes
then in effect of the American Arbitration Association, before a panel of three
arbitrators, two of whom will be selected by the Company and the Executive,
respectively, and the third of whom will be selected by the other two
arbitrators. Any award entered by the arbitrators will be final, binding and
nonappealable and judgment may be entered thereon by either party in accordance
with applicable law in any court of competent jurisdiction. This arbitration
provision will be specifically enforceable. The arbitrators will have no
authority to modify any provision of this Agreement or to award a remedy for a
dispute involving this Agreement other than a benefit specifically provided
under or by virtue of the Agreement.

(b) Notices. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement will be in writing and will be
deemed to have been duly given when delivered or mailed by United States
certified mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below, or to such other address as either party
may have furnished to the other in writing in accordance herewith, except that
notice of change of address will be effective only upon actual receipt:

To the Company:

Chief Executive Officer

Volcano Corporation

3661 Valley Centre Drive, Suite 200

San Diego, CA 92130

To the Executive:

Mr. Michel Lussier

At the address most recently on file with the Company

 

3.



--------------------------------------------------------------------------------

With a copy to:

General Counsel

Volcano Corporation

3661 Valley Center Drive, Suite 200

San Diego, CA 92130

(c) Amendments. No provision of this Agreement may be adversely modified, waived
or discharged unless such waiver, adverse modification or discharge is agreed to
in writing and signed by the Executive and such officer as may be specifically
designated by the Company. No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party will be deemed a
waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.

(d) Entire Agreement. This Agreement contains the entire agreement between the
parties concerning the subject matter hereof and supersedes all prior
agreements, understandings, discussions, negotiations and undertakings, whether
written or oral, express or implied, between the parties with respect thereto.
Nothing in this Agreement amends the NV Agreement or the Proprietary Agreement.

(e) Applicable Law. The validity, interpretation, construction and performance
of this Agreement will be governed by the laws of the State of California
without regard to the principles of conflict of laws thereof.

(f) Withholding. Any payments provided for hereunder will be paid net of any
applicable withholding required under federal, state or local law and any
additional withholding to which the Executive has agreed.

(g) Mutual Intent. All parties participated in the drafting of the Agreement,
and the language used in this Agreement is the language chosen by the Executive
and the Company to express their mutual intent. The parties agree that in the
event that any language, section, clause, phrase or word used in the Agreement
is determined to be ambiguous, no presumption will arise against or in favor of
either party and no rule of strict construction will be applied against either
party with respect to such ambiguity.

(h) Validity. The invalidity or unenforceability of any provision of this
Agreement will not affect the validity or enforceability of any other provision
of this Agreement, which will remain in full force and effect.

(i) Counterparts. This Agreement may be executed in several counterparts, each
of which will be deemed to be an original but all of which together will
constitute one and the same instrument.

 

4.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

   VOLCANO CORPORATION    By:   

/s/ Scott Huennekens

   Name:    Scott Huennekens    Title:    Chief Executive Officer    EXECUTIVE
   Michel Lussier: /s/ Michel Lussier

 

5.